DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Anthony Canning on 31 May 2022.

The application has been amended as follows: 

Please amend claim 17 as follows:

17. (Currently Amended) The system of claim 11, determine the maximum tilting angle of the optical beam-steering device based on the resonant frequency and the identified amplitude of the spectrum; and 
record the maximum tilting angle of the optical beam-steering device.

Response to Arguments
Applicant’s arguments, see Remarks, filed 03 March 2022, with respect to the rejection of claims 1-5, 7, 8, 10-16, and 18 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claims 1-5, 7, 8, 10-16, and 18 has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 1, the prior art of record fails to teach and/or suggest a method for detecting a resonant frequency of an optical beam-steering device, comprising, in combination with the other recited steps, driving the optical beam-steering device with a driving signal oscillating at a plurality of frequencies; detecting with an acoustic detector an acoustic signal caused by a movement of the optical beam-steering device; analyzing a spectrum with a controller of the acoustic signal to identify an amplitude corresponding to a movement of the optical beam-steering device reaching its maximum tilting angle; determining, by the controller, the resonant frequency of the optical beam-steering device based on the amplitude corresponding to the movement of the optical beam-steering device reaching its maximum tilting angle.
With regards to claim 11, the prior art of record fails to teach and/or suggest a system for detecting a resonant frequency of an optical beam- steering device, comprising: an acoustic detector configured to detect an acoustic signal caused by a movement of the optical beam-steering device when driven by a driving signal oscillating at a plurality of frequencies; a controller operatively coupled to the acoustic detector and configured to: analyze a spectrum of the acoustic signal to identify an amplitude corresponding to a movement of the optical beam-steering device reaching its maximum tilting angle; and determine the resonant frequency of the optical beam-steering device based on the amplitude corresponding to the movement of the optical beam-steering device reaching its maximum tilting angle; and record the resonant frequency corresponding to the movement of the optical beam- steering device reaching its maximum tilting angle.
With regards to claim 19, the prior art of record fails to teach and/or suggest a method for detecting resonant frequencies of MEMS mirrors, comprising: placing an acoustic detector in a proximity of a first MEMS mirror; driving the first MEMS mirror with a first driving signal oscillating at a plurality of frequencies; detecting, by the acoustic detector, a first acoustic signal caused by a movement of the first MEMS mirror at its maximum tilting angle; determining, by a controller, a first resonant frequency of the first MEMS mirror based on the first acoustic signal caused by a first movement of the first MEMS mirror reaching its maximum tilting angle; recording the first resonant frequency corresponding to the movement of the first MEMS mirror reaching its maximum tilting angle; moving the acoustic detector into a proximity of a second MEMS mirror; driving the second MEMS mirror with a second driving signal; detecting, by the acoustic detector, a second acoustic signal caused by a movement of the second MEMS mirror reaching its maximum tilting angle; determining, by the controller, a second resonant frequency of the second MEMS mirror based on the second acoustic signal caused by a second movement of the second MEMS mirror reaching its maximum tilting angle; and recording the second resonant frequency corresponding to the second movement of the second MEMS mirror reaching its maximum tilting angle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199. The examiner can normally be reached M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RMM/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855